Case 3:18-cr-04067-WQH Document 53 Filed 08/02/19 PagelD.217 Page 1of 2

PROB 128 July 25, 2019

(08/16) pacts id: 5302123

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Request for Modifying the Conditions or Term of Supervision

Name of Offender: Jennifer Corona (English) Dkt No.: 18CR04067-001-WQH
Name of Sentencing Judicial Officer: The Honorable William Q. Hayes, U.S. District Judge

Sentence: Time served; 3 years of supervised release (Special Conditions: Refer to Judgment and Commitment
Order.)

Date of Sentence: April 9, 2019
Date Supervised Release Commenced: April 9, 2019

Prior Violation History: Yes. See prior court correspondence.
PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:

Order of supervised release previously imposed on April 9, 2019, be terminated due to Ms. Corona’s death on
June 30, 2019.
Case 3:18-cr-04067-WQH Document 53 Filed 08/02/19 PagelD.218 Page 2 of 2

PROB12B
Name of Offender: Jennifer Corona July 25, 2019
Docket No.: 18CR04067-001-WQH Page 2

 

CAUSE

The probation officer has obtained a document from the Medical Examiner’s Department in San Diego County
indicating Ms. Corona died on June 30, 2019, at 11:27 a.m. The cause of death is listed as “pending investigation.”
The probation officer was informed an autopsy report should be available 90 days from the date of death.

According to investigator Joseph, with the San Diego County Medical Examiner’s Department, Ms. Corona died
inside her home. Since numerous pain medications, from the U.S. and Mexico, were found in the home, it is
believed she might have accidently overdosed on her pain medication.

Respectfully submitted: Reviewed and Za
by Warn Le w

Teresa Gustafson ¥ Lisa Coe”
U.S. Probation Officer Supervising U.S. Probation Officer

(619) 409-5150 stadia.

Attachments:
THE COURT ORDERS:

ion Modification of Conditions as Noted Above
Other
Littl, WH?
a DAte

The Honorable William Q. Hayes
U.S. District Judge

 

 

 

 
